Polos, C. J. Claimant, an inmate of an Illinois penal institution, has brought this action to recover the value of certain items of personal property of which he was allegedly possessed while incarcerated. On March 13,1974, Claimant was transferred from the Menard Correctional Center to the Joliet Correctional Center. During this transfer, some of Claimant’s personal property was lost through no fault of his own, including one Panasonic Radio valued at $20.00. Upon his return to Menard Correctional Center on April 30, 1974, a Norelco electric shaver valued at $20.00 was lost through no fault of Claimant. In addition, Claimant has established that four personal photographs, which he valued at $10.00 each, were lost while in the possession of the Department of Corrections. This Court has often held that the State of Illinois holds the duty to use reasonable care in safeguarding the property of inmate’s, when that property is placed in its possession as a bailee. Claimant has established that the foregoing items of property were in the actual physical possession of the State of Illinois when they were lost. A presumption therefore arises that Respondent was negligent in maintaining Claimant’s property, and Respondent has come forward with no evidence to rebut that presumption. It is therefore ordered that Claimant be, and hereby is, awarded the sum of $80.00.